Citation Nr: 0322874	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than September 29, 
2000, for the grant of a 100 percent evaluation for 
hypothyroidism status post thyroidectomy with depression, 
weight gain, cold intolerance, and sleepiness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 100 percent 
evaluation for hypothyroidism status post thyroidectomy with 
depression, weight gain, cold intolerance, and sleepiness, 
effective September 29, 2000.  The veteran asserts that he 
warrants an earlier effective date.

In August 2003, the veteran's representative filed a motion 
for an advance on the docket, which was granted by the Board 
that same month.


REMAND

The Board regrets that a remand is necessary in this case.  
In an August 2003 informal hearing presentation, the 
veteran's representative stated the following:

The veteran is shown to be receiving 
treatment at VA medical centers (VAMC), 
and some occasional treatment by a local 
physician under the auspices of VAMC fee 
basis.  It does not appear that a request 
has been made to the Seattle and 
Anchorage VAMCs to obtain copies of the 
veteran's treatment records for the one[-
]year period prior to the date of the 
reopened claim.  Such reports may contain 
a basis to grant an earlier effective 
date . . . . 

The Board agrees that these records must be obtained to 
determine if an earlier effective date is warranted.  
However, the Board finds that the request for these records 
should go back to when the veteran was discharged from 
service, as VA treatment records can be considered a claim 
for an increased evaluation for a service-connected 
disability.  See 38 C.F.R. § 3.157(b) (2002).

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should request the treatment 
records from the Seattle, Washington, and 
Anchorage, Alaska, VAMCs from 1985 to 
2000.  

2.  Whether additional relevant records 
are received or not, the RO should 
readjudicate the veteran's claim for 
entitlement to an effective date earlier 
than September 29, 2000, for the grant of 
the 100 percent evaluation for 
hypothyroidism status post thyroidectomy 
with depression, weight gain, cold 
intolerance, and sleepiness, which should 
include addressing the arguments made by 
the veteran's representative in the 
August 21, 2003, informal hearing 
presentation (alleging that VA failed to 
consider VA treatment records in prior 
rating decisions and clear and 
unmistakable error).  If the benefit 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits.  An appropriate period of time 
should be allowed for response.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


